IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                     :
                                                 :
                       v.                        :   No. 748 C.D. 2021
                                                 :   ARGUED: October 11, 2022
Kenneth L. Trainer, Jr.,                         :
                              Appellant          :


BEFORE:        HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE LORI A. DUMAS, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                         FILED: November 17, 2022

               This case raises the novel question of whether a trial court may resolve
a motion for return of property under Pennsylvania Rule of Criminal Procedure 588,
where there is no evidence presented by the Commonwealth, if it orders sale of the
property and return of the cash proceeds to the owner. It cannot. As such, we reverse
the order of the trial court and remand with directions to enter an order directing the
return of the property.1
               Appellant, Kenneth L. Trainer, Jr., appeals from the order of the Court
of Common Pleas of Allegheny County directing that a pistol owned by him be
transferred from the possession of the Pittsburgh Police Department to the

    1
       The Commonwealth Court generally maintains jurisdiction over appeals from civil forfeiture
decisions. See Section 762 of the Judicial Code, 42 Pa.C.S. § 762; Commonwealth v. Irland, 193
A.3d 370, 372 n.4 (Pa. 2018). Although, unlike Irland, no formal forfeiture proceeding has been
instituted, and the Commonwealth denies that it is seeking forfeiture, our jurisdiction over appeals
from adjudications of petitions for return of property is clear and is not here questioned.
possession of a licensed gun dealer “to be sold at fair market value.” Order,
Commonwealth v. Trainer (Allegheny C.C.P., Crim. Div., MD No. 1354-2021, filed
June 8, 2021). The trial court continued, “[a]fter retaining a standard commission,
proceeds are to be remitted to [Appellant].” (Id.)
             The record in this case is sparse. The motion for return of property,
brought under Pennsylvania Rule of Criminal Procedure 588 and filed April 21,
2021, avers that Appellant was the subject of an “unsupported” criminal complaint
arising from an allegation of domestic assault on November 4, 2020. (Mot.,
Reproduced Record “R.R.” at 2.) As a result of these allegations, the police took
one Glock 22, .40 caliber semi-automatic pistol bearing serial number BHPB204,
that the Commonwealth has stipulated Appellant owns (see Hr’g Tr. at 4, R.R. at
11). On April 6, 2021, the underlying criminal charges were withdrawn in Pittsburgh
Municipal Court. After the withdrawal of the charges, the police retained possession
of the pistol and Appellant filed his motion for return of property.
             The trial court held a telephonic hearing on the matter on June 8, 2021.
The Commonwealth objected to the return and made various allegations concerning
Appellant’s conduct underlying the seizure of the gun and prior conduct.
Specifically, the Commonwealth alleged that the underlying facts leading to the
withdrawn charges were that Appellant had brandished the pistol and threatened to
kill his girlfriend and that this was Appellant’s third arrest for simple assault (each
of which the Commonwealth acknowledged were withdrawn or nolle prossed). This
being the case, the Commonwealth stated that it “cannot in good conscious [sic]
agree to the return” of the pistol. (Id. at 2-3, R.R. at 9-10.) Appellant argued that
with the stipulation of his ownership of the pistol, the burden shifted to the




                                          2
Commonwealth to show that the pistol was contraband and that there was no
evidence to that effect. (Id. at 5, R.R. at 12.)
              During the hearing, the trial court stated as follows:

              Under [Pennsylvania Rule of Criminal Procedure] 588 . .
              . the Commonwealth is required to return the gun if, in
              fact, that [sic] he legally owns it and he has not been
              convicted of a crime, rather than request that the Court
              order it sold and proceeds returned. When the
              Commonwealth has submitted evidence of three incidents
              involving him brandishing the firearm, the last one, at his
              girlfriend, where he allegedly made threats to kill her, even
              when those cases are nolle prossed, because it does seem
              to me that the Sheriff’s Department would have the right
              to deny him a conceal [sic] carry permit under those
              circumstances.
[Id. at 5-6, R.R. at 12-13 (emphasis supplied)]. Counsel for Appellant argued that
the issue of a concealed carry permit was separate from his right to the return of the
pistol, to which the trial court replied:

              No, I understand that. What I’m saying, though, is if the
              Sheriff’s Department has the authority to do that, would
              the Court also have the authority, where there are
              allegations concerning enough that he is not a responsible
              gun owner, to require that a gun that he legally purchased
              be sold and the proceeds returned[?]

(Id. at 6, R.R. at 13.) The Commonwealth noted that the conversion of firearms to
cash and return of cash, instead of the firearms, to the owners is “done on a daily
basis in the Court of Common Pleas of Allegheny County under such
circumstances.” (Id.)2 The trial court agreed that the Court of Common Pleas of
Allegheny County “does this routinely” and agreed to sign an order to sell the pistol

    2
      The circumstances under which this procedure is invoked are not further described in the
record, but such clarification is not relevant to our disposition here.


                                              3
and return the proceeds. (Id. at 7, R.R. at 14.) Appellant then stated his intention to
pursue an appeal and the trial court agreed to stay its order pending the appeal. In
an opinion filed under Pennsylvania Rule of Appellate Procedure 1925(a), the trial
court determined that the pistol was derivative contraband and affirmed its order.
               On appeal, Appellant presents one question: whether the trial court
erred by denying his motion for return of property where the Commonwealth
produced no evidence to show that Appellant’s firearm was derivative contraband.
The Commonwealth presents a counterstatement of the question presented: whether
the trial court permissibly ordered the sale of the pistol, with the proceeds to be
remitted to him, in lieu of returning the pistol itself.3 Under either phrasing, we
believe the order of the trial court was clearly erroneous.
               Rule 588 provides in relevant part as follows:

               (A) A person aggrieved by a search and seizure, whether
                   or not executed pursuant to a warrant, may move for
                   the return of the property on the ground that he or she
                   is entitled to lawful possession thereof. Such motion
                   shall be filed in the court of common pleas for the
                   judicial district in which the property was seized.



    3
      Appellant, in his Concise Statement of Errors Complained of on Appeal under Pennsylvania
Rule of Appellate Procedure 1925(b) (Appellant Br. at Ex. B), raised two constitutional questions.
The first pertained to takings under article I, section 10 of the Pennsylvania Constitution, with
regard to the “transfer-sell-then-pay” nature of the trial court’s order as violating the prohibition
against “private property be[ing] taken . . . without authority of law and without just compensation
being first made or secured,” Pa. Const., art. I, § 10. The second pertained to the order’s deduction
of a “standard commission” for the sale of the pistol violating Appellant’s right to “just
compensation” under both the federal and state constitutions. Because they were not raised at the
hearing, the trial court deemed these issues waived. (Trial Ct. Op. at 2-3.) Despite reservations
about whether there was actually a previous opportunity to raise these issues, Appellant abandoned
them on appeal in favor of pursuing the question not raising a constitutional dimension. (Appellant
Br. at 7 n.1.) At all events, where a case can be resolved on other grounds, we should not reach
constitutional issues. Ballou v. State Ethics Comm’n, 436 A.2d 186 (Pa. 1981).


                                                 4
             (B) The judge hearing such motion shall receive evidence
                 on any issue of fact necessary to the decision thereon.
                 If the motion is granted, the property shall be restored
                 unless the court determines that such property is
                 contraband, in which case the court may order the
                 property to be forfeited.

Pa. R. Crim. P. 588(A)-(B) (emphasis supplied). Under this rule, on any motion for
return of property, the moving party must establish by a preponderance of the
evidence entitlement to lawful possession. Commonwealth v. Mosley, 702 A.2d 857,
859 (Pa. 1997). Once that is established, unless there is countervailing evidence to
defeat the claim, the moving party is entitled to the return of the identified property.
Singleton v. Johnson, 929 A.2d 1224, 1227 (Pa. Cmwlth. 2007).                    If the
Commonwealth seeks to defeat the claim, it bears the burden to prove, by a
preponderance of the evidence, that the items are either “contraband per se” or
“derivative contraband,” and therefore should not be returned to the moving party.
Commonwealth v. Crespo, 884 A.2d 960, 961 n.4 (Pa. Cmwlth. 2005). Clearly, the
pistol is not contraband per se because its possession, in itself, is not illegal. See
Commonwealth v. Howard, 713 A.2d 89, 92 (Pa. 1998) [quoting Commonwealth v.
Fassnacht, 359 A.2d 800, 802 (Pa. Super. 1977)]. To meet its burden to prove that
an item is derivative contraband, the Commonwealth must establish a specific nexus
between the property and criminal activity. Commonwealth v. Howard, 713 A.2d
89, 92 (Pa. 1998). In this case, the trial court concluded, and the Commonwealth
argues, that the pistol is derivative contraband because it has been “used in the
perpetration of unlawful acts.” Id.
             In this case, the trial court erred by not requiring any evidence, first
because that is a mandatory requirement under both Rule 588(B) (“[t]he judge
hearing such motion shall receive evidence on any issue of fact necessary to the


                                           5
decision thereon”), Pa. R. Crim. P. 588(B) (emphasis supplied), and because case
law requires the demonstration by a preponderance of evidence of a nexus between
criminal activity and the property. Of course, these are no more than specific
directives in accordance with the general principle that any adjudication that
involves resolution of disputed facts must be based on competent evidence. The trial
court accepted the prosecutor’s allegations of Appellant’s criminal activity, rather
than requiring evidentiary proof, despite the explicit acknowledgment by the
Commonwealth that all criminal charges against Appellant were withdrawn or nolle
prossed. The trial court correctly noted that “[e]ven where there is an acquittal,
derivative contraband may be subject to forfeiture.” (Trial Ct. Op. at 4).
Nonetheless, the trial court’s citation to cases stating that a conviction is not required
to support a finding that property is derivative contraband is beside the point—the
issue here is a lack of evidence, not the lack of a conviction. “Generally, an
attorney’s statement in an argument does not constitute evidence.” Sch. Dist. of
Phila. v. Bd. Revision of Taxes, 217 A.3d 472, 485 (Pa. Cmwlth. 2019) [citing E.
Norriton Twp. v. Gill Quarries, Inc., 604 A.2d 763, 766 n.9 (Pa. Cmwlth. 1992)
(“[S]elf-serving, unsubstantiated and unsworn statements by counsel are not
competent evidence.”)]. We have carefully reviewed the original record and found
nothing other than the prosecutor’s statements to support the trial court’s finding.4
    4
       The Commonwealth also relies on Section 5806 of the Judicial Code, 42 Pa.C.S. § 5806
(relating to motion for return of property), which provides:

              Contents of motion.--A motion under this section shall:
              ....

              (3) Identify the relief sought, which may include:

                     (i) Return of the petitioner’s property.

(Footnote continued on next page…)


                                               6
                We understand the public safety concerns of the Commonwealth and
the trial court about the gravity and number of offenses alleged to have been
committed by Appellant but in the absence of evidence, a motion for return of
property must be granted and the seized property must be returned. Accordingly,
we reverse the trial court’s order and remand with directions to issue an order
compelling the Pittsburgh Police Department to return the pistol to Appellant.



                                                _____________________________________
                                                BONNIE BRIGANCE LEADBETTER,
                                                President Judge Emerita




                        (ii) Reimbursement for the petitioner’s legal interest in the
                        property.

                        (iii) Severance of the petitioner’s property from the forfeited
                        property.

                        (iv) Any relief the court deems appropriate and just.

42 Pa.C.S. § 5806(b)(3). We need not consider whether the type of relief ordered here might be
appropriate in other circumstances not present in this case. Suffice it to say that, in all cases, in the
absence of competent evidence justifying a different result, the property must be returned.


                                                   7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                 :
                                             :
                   v.                        :   No. 748 C.D. 2021
                                             :
Kenneth L. Trainer, Jr.,                     :
                           Appellant         :


                                       ORDER


             AND NOW, this 17th day of November, 2022, the Order of the Court
of Common Pleas of Allegheny County is REVERSED and this matter is
REMANDED. The Court of Common Pleas of Allegheny County is directed to
issue an order to the Pittsburgh Police Department returning the Glock 22, .40 caliber
semi-automatic pistol bearing serial number BHPB204 to Kenneth L. Trainer, Jr.,
WITHIN 30 DAYS OF THE DATE OF THIS ORDER.
             Jurisdiction is relinquished.



                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita